     Case 3:18-cv-02068-BEN-DEB Document 129 Filed 02/23/21 PageID.2395 Page 1 of 16



  1
  2
  3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
l l INDECT USA CORP.,                                Case No. 3:18-cv-02068-BEN-DEB
                   Plaintiff,
12                                                  Jud_ge Daniel E. Butcher
            V.                                      Umted States Magistrate Judge
13
14 PARK ASSIST, LLC,

15                 Defendant.
16    --------------_J
      1


17        AMENDED REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE
18 TO THE CENTRAL AUTHORITY OF AUSTRALIA:
19          The United States District Court for the Southern District of California presents its
20 compliments to the appropriate judicial authority of Australia and respectfully requests
21    international judicial assistance to obtain evidence for use in a civil proceeding before this
22 Court in the above-captioned patent infringement dispute.
23          This Court requests the assistance described herein pursuant to the Hague
24 Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial
25 Matters ("Convention"), as adopted and implemented in the United States of America at
26 28 U.S.C. § 1781, and as ratified under Australian law. The United States District Court
27 for the Southern District of California is a competent court of law and equity, which
28 properly has jurisdiction over this matter, and has the power to compel the production of
      evidence both within and outside its jurisdiction. See Fed. R. Civ. P. 4(f)(2)(B), 28(b);  .
     Case 3:18-cv-02068-BEN-DEB Document 129 Filed 02/23/21 PageID.2396 Page 2 of 16



     1 All Writs Act, 28 U.S.C. §§ 1651, 1781(6).
 2             The production of documents requested herein is intended for use at trial, and in the
 3 view of this Court will be highly relevant to the claims and defenses in this case, in
 4 particular to PlaintifflNDECT USA Corp.'s claims under 35 U.S.C. §§ 101, 102, and 103.
 5             This request is made with the understanding that it will in no way require any person
 6 to commit any offense, or to undergo a broader form of inquiry than he would if the
 7 litigation were conducted in Australia. The requesting Court is satisfied that the evidence
 8 sought to be obtained through this request is relevant and necessary and cannot reasonably
 9 be obtained by other methods. Because this Court lacks authority to compel participation
10 of this person and such participation being necessary in order that justice be served in the
11 above-captioned proceedings, this Court respectfully requests assistance from the
12 Appropriate Judicial Authority.
13        1.     SENDER
14                 Honorable Daniel E. Butcher
                   United States Magistrate Judge
15                 United States District Court for the Southern District of California
16                 333 W. Broadway #420
                   San Diego, California 92101
17                 United States of America
18
          2.     CENTRAL AUTHORITY OF THE REQUESTED STATE
19                 Private International and Commercial Law Section
20                 Australian Government
                   Attorney-General's Department
21                 Robert Garran Offices
22                 3-5 National Circuit
                   BARTON ACT 2600
23                 Australia
24        3.     PERSON TO WHOM THE EXPECTED REQUEST IS TO BE
25               RETURNED
26                  Paul V. Storm
                    Foley & Lardner LLP
27                  2021 McKinney Avenue, Suite 1600
28                  Dallas, Texas 75201
                    United States of America
     Case      3:18-cv-02068-BEN-DEB
      --·-· -----··"·---·····-········----··-"'··-·--··-·-·"'·''"'''"''"""•               Document
                                                                            ...... ___ -.---·--·                    129 ., .. ··-·-·-
                                                                                                 . ·····-""'"-··-- ·-···--·-·- Filed      02/23/21
                                                                                                                                      ,._ - -      . --PageID.2397
                                                                                                                                                       "-·- - '-·-- .. ---· _,, _______ , , __ ,-----Page
                                                                                                                                                                                                      ------ .. -3..,.. of
                                                                                                                                                                                                                        ·----- 16
                                                                                                                                                                                                                               ,_,,_,.,............ ,---+




 1                                        Telephone: 214-999-3000
 2
                  4.              SPECIFICATION OF DATE BY WHICH THE REQUESTING
 3                                AUTHORITY REQUIRES RECEIPT OF THE RESPONSE TO THE
                                  LETTER OF REQUEST
 4
                          This Court requests that the documents be delivered by April 2, 2021.
 5
 6                5.             IN CONFORMITY WITH ARTICLE 3 OF THE CONVENTION. THE
                                 UNDERSIGNED APPLICANT HAS THE HONOR TO SUBMIT THE
 7                               FOLLOWING REQUEST:
 8                               a. Requesting judicial authority:
 9                                       Honorable Daniel E. Butcher
10                                       United States Magistrate Judge
                                         United States District Court for the Southern District of California
11                                       333 W. Broadway #420
12                                       San Diego, California 92101
                                         United States of America
13
                                 b. To the competent authority of Australia:
14
                                    Private International and Commercial Law Section
15                                  Australian Government
16                                  Attorney-General's Department
                                    Robert Garran Offices
17                                  3-5 National Circuit
18                                  BARTON ACT 2600
                                    Australia
19
         Case name and number:
20
                         The evidence requested relates to the action lndect USA Corp. v. Park Assist, LLC,
21
        Case No. 3:18-cv-02409-BEN-DEB, pending in the United States District Court for the
22
         Southern District of California, and its companion case Park Assist, LLC v. San Diego
23
        County Regional Airport Authority and Ace Parking Management, Inc., Case No. 3: 18-cv-
24
        02068-BEN-DEB, also pending in the United States District Court for the Southern District
25
        of California.
26
                6.              NAMES AND ADDRESSES OF THE PARTIES AND THEIR
27                              REPRESENTATIVES
28
                               lndect USA Corp. v. Park Assist, LLC, Case No. 3:18-cv-02409-BEN-DEB
     Case 3:18-cv-02068-BEN-DEB Document 129 Filed 02/23/21 PageID.2398 Page 4 of 16    --1
                                                                                          1.




     1         a. Plain tiff
 2                Indect USA, Corp.
 3
 4
                  Represented By:
 5                Mikle S. Jew
                  Foley & Lardner LLP
 6
                  3579 Valley Centre Drive, Suite 300
 7                San Diego, California 92130
                  Telephone: 858-847-6700
 8
 9                Paul V. Storm
                  J. Michael Thomas
10
                  Foley & Lardner LLP
11                2021 McKinney Avenue, Suite 1600
                  Dallas, Texas 75201
12
                  Telephone: 214-999-3000
13             b. Defendant
14
                  Park Assist, LLC
15
16               Represented By:
                 Jason M. Kirby
17               Kirby & Kirby, LLP
18               501 W. Broadway, Suite 1720
                 San Diego, California 92101
19               Telephone: 619-487-4404
20
                 Tod M. Melgar
21               Gerald A. Haddad
22               Rachel J. Rodriguez
                 Phillips Nizer LLP
23               485 Lexington A venue
24               New York, NY 10017
                 Telephone: 212-977-9700
25
26            Park Assist, LLC v. San Diego County Regional Airport Authority and Ace
              Parking Management, Inc., Case No. 3:18-cv-02068-BEN-DEB,
27
              c. Plain tiff
28
                 Park Assist, LLC
     Case 3:18-cv-02068-BEN-DEB Document 129 Filed 02/23/21 PageID.2399 Page 5 of 16



     1
 2                Represented By:
                  Jason M. Kirby
 3                Kirby & Kirby, LLP
 4                501 W. Broadway, Suite 1720
                  San Diego, California 92101
 5                Telephone: 619-487-4404
 6
                  Tod M. Melgar
 7                Gerald A. Haddad
 8                Rachel J. Rodriguez
                  Phillips Nizer LLP
 9                485 Lexington Avenue
10                New York, NY 10017
                  Telephone: 212-977-9700
11
12             d. Defendants

13                (i) Ace Parking Management, Inc.
14
                 Represented By:
15               Mikle S. Jew
16               Foley & Lardner LLP
                 3579 Valley Centre Drive, Suite 300
17               San Diego, California 92130
18               Telephone: 858-847-6700

19               Paul V. Storm
20               J. Michael Thomas
                 Foley & Lardner LLP
21               2021 McKinney Avenue, Suite 1600
22               Dallas, Texas 75201
                 Telephone: 214-999-3000
23
                 (ii) San Diego County Regional Airport Authority
24
25               Represented By:
                 Eric M. Acker
26               John R. Lanham
27               Janet S. Kim
                 Morrison & Foerster LLP
28               12531 High Bluff Drive
                 San Diego, California 92130-2040
     Case 3:18-cv-02068-BEN-DEB Document 129 Filed 02/23/21 PageID.2400 Page 6 of 16



  1                  Telephone: 858-720-5100
  2
          7.      NATURE AND PURPOSE OF PROCEEDINGS AND SUMMARY OF
  3               FACTS
 4             Park Assist owns United States Patent No. 9,594,956 (the "'956 Patent"), entitled
 5 "Method and System for Managing a Parking Lot Based on Intelligent Imaging." Park
 6 Assist sued users of Indect's products of infringing the '956 Patent. Indect brought this
 7 action for declaratory judgment against Park Assist seeking a declaration that neither Indect
 8 nor users of Indect's products have infringed, either directly, contributorily, or by
 9     inducement, literally or under the doctrine of equivalents, any claim of the '956 Patent.
10 Indect also seeks a declaration regarding the invalidity ofthe'956 Patent. Indect also claims
11 Park Assist has engaged in unfair and unlawful anticompetitive behavior with the intent to
12 wrongfully gain business and market share and cause harm to Indect by, inter alia, falsely
13 and in bad faith claiming that Indect infringes the '956 Patent and bringing sham litigation
14 for infringement of the '956 Patent against users ofindect's products.
15 In this case's companion case, Park Assist filed suit against Defendants San Diego County
16 Regional Airport Authority ("SDCRAA") and Ace Parking Management, Inc. ("Ace
17 Parking") on September 5, 2018, asserting infringement of one U.S. patent in violation of
18 United States federal patent laws 35 U.S.C. §§ 1, et seq. Park Assist alleges that SDCRAA
19 and Ace Parking the '9 56 Patent.
20             The technology at issue m both cases pertains to parking guidance systems
21 developed and sold by Indect. Indect, SDCRAA, and Ace Parking have denied all
22 allegations of infringement, raised several affirmative defenses to liability, and asserted
23 claims or counterclaims for declaratory relief. Indect, SDCRAA, and Ace Parking have
24 asserted that the parking guidance system developed by Indect and operated by SDCRAA
25 and/or Ace Parking is not capable of infringing the '956 Patent and that the '956 Patent is
26 invalid.
27             Accompanying this submission are copies of Plaintiffs First Amended Complaint
28 setting forth its claims and Defendants' Answers and Counterclaims setting forth their
      defenses and counterclaims in both cases. This Court has not conducted any independent
     Case 3:18-cv-02068-BEN-DEB Document 129 Filed 02/23/21 PageID.2401 Page 7 of 16



  1 investigation of Plaintiffs claims or Defendants' defenses, but pursuant to the U.S. Federal
 2 Rules of Civil Procedure, the parties are entitled and obligated to seek discovery of
 3 information in an effort to support their claims and defenses. Such discovery may take the
 4 form of requests for documents and depositions, including from non-parties.
 5            Daniel Cohen is one of the original founders of Park Assist and a named inventor on
 6 the '956 Patent. He possesses or has access to the original records relating to the '956
 7 Patent and the underlying research. The information Mr. Cohen has is relevant to Indect's
 8 affirmative claims and SDCRAA and Ace Parking's affirmative defenses and
 9 counterclaims. Mr. Cohen also has unique knowledge regarding Park Assist's history, the
10 '956 Patent, and the research and development of the covered method that Indect,
11 SDCRAA, and Ace Parking cannot obtain from any other source.
12       8.      EVIDENCE TO BE OBTAINED AND PURPOSE
13            This Letter of Request is for evidence that is expected to be used at trial in the above
14 referenced civil actions. The evidence will be treated consistent with the Protective Orders
15 that have already been entered in the above cases, which are attached to this Letter of
16 Request. The Protective Orders are designed to protect producing entities from any
17 unauthorized use or disclosure of confidential or proprietary information and allows third
18 parties to designate materials they produce as "CONFIDENTIAL," "CONFIDENTIAL -
19 FOR COUNSEL ONLY," or "CONFIDENTIAL - FOR COUNSEL ONLY -
20 PROSECUTION BAR." Further, the Protective Orders provide generally for return or
21 destruction of designated material after the final disposition of the case. This Court has
22 jurisdiction over the parties and the Protective Orders for the purposes of compliance with
23 and enforcement of its terms.
24            This Court respectfully requests that this Letter of Request be executed by the
25 Central Authority of Australia and carried out (in whole or part) by the appropriate
26 authority and any court appointed by it. Upon execution of this Letter of Request, it is
27 respectfully requested that the competent judicial authorities of Australia apply all
28 appropriate means available to them to compel compliance with the following requests for
     Case 3:18-cv-02068-BEN-DEB Document 129 Filed 02/23/21 PageID.2402 Page 8 of 16



     1 documents and testimony.
  2            Indect is in the process of retaining a Solicitor to assist in obtaining evidence from
 3 Mr. Cohen and will advise the appropriate Australian Court once a Solicitor has been
 4 retained. Consistent with Chapter 2 Articles 17, 18, and 19 of the Hague Convention, and
 5 to the extent that the Australian Court deems it appropriate to appoint a private lawyer to
 6 assist in taking evidence, the Court respectfully requests that the Solicitor retained by
 7 Indect be so appointed.
 8             Mr. Cohen is one of the founders of Park Assist and a named inventor on the '956
 9 Patent, at issue in these actions. Mr. Cohen is believed to possess documents and testimony
IO concerning: the scope, meaning, or application of any language, including claim language,
11     in the '956 Patent; the manner or technique in which the '956 Patent improved upon the
12 prior art; and differences and similarities between the prior art and the '956 Patent.
13             Indect, SDCRAA, and Ace Parking seek production from Mr. Cohen of the
14 documents identified in Schedule A. Indect, SDCRAA, and Ace Parking have no legal
15 claims against Mr. Cohen, nor will Indect, SDCRAA, or Ace Parking seek to add
16 Mr. Cohen as a party in these lawsuits. Indect, SDCRAA, and Ace Parking only seek
17 discovery from Mr. Cohen as a non-party witness.
18        9.      IDENTITY AND ADDRESS OF ANY PERSON TO BE EXAMINED
19             The identity and address of the person to be examined are set forth below. The
20 address provided is based on currently available information, and may be supplemented.
21                    Daniel Cohen
                      1-3 Munn St.
22
                      Millers Point, New South Wales, 2000
23                  · Australia
24       10.     QUESTIONS OR STATEMENT TO BE PUT TO THE PERSONS TO BE
25               EXAMINED
26             Indect, SDCRAA, and Ace Parking seek to question Mr. Cohen about the topics set
27 forth in Schedule B.

28
     Case 3:18-cv-02068-BEN-DEB Document 129 Filed 02/23/21 PageID.2403 Page 9 of 16



     1        11.      DOCUMENTS OR OTHER PROPERTY TO BE INSPECTED
 2                  This Court requests that Mr. Cohen be ordered to produce to Indect, SDCRAA, and
 3 Ace Parking any documents in his possession, custody, or control as identified in Schedule
 4       A.
 5
              12.      REQUIREMENT THAT EVIDENCE BE GIVEN ON OATH OR
 6                     AFFIRMATION AND ANY SPECIAL FORM TO BE USED
 7                  This Court requests that this witness be placed under oath before answering
 8 questions. The requested form of the oath is: "Do you solemnly state that the testimony
 9 you will give in this deposition proceeding will be the truth, the whole truth, and nothing
1o but the truth?"

11                  In the event that the witness cannot be placed under oath, it is requested that he
12 answer questions in such manner as provided by Australian law for taking evidence,
13 including those provisions intended to ensure the veracity of oral testimony.
14            13.      SPECIAL METHODS OR PROCEDURES TO BE FOLLOWED
15                  For production of documents, this Court requests that:

16                        (a) the witness produce all documents within his possession, custody, or
17                        control, or to which the witness otherwise has access, that are responsive to
18                        the document requests and which are not protected by attorney client privilege
19                        or work product immunity as set forth in Section 16;

20                        (b) the requested documents be produced in the form of duplicates of the
21                        original documents instead of summaries or descriptions;

22                        (c) the requested documents be numbered serially (e.g., "COHEN0000 1")
23                        for ease of identification;

24                        (d) any confidential information be so designated according to the terms of
25                        the Protective Order;

26                        (e) the requested documents be produced as they are kept in the usual course
27                        of business, or be organized and labeled to correspond to the categories in the
28                        request;
                          (f) the requested documents include electronically stored information
 Case 3:18-cv-02068-BEN-DEB Document 129 Filed 02/23/21 PageID.2404 Page 10 of 16



 1               produced in a form in which it is ordinarily maintained or in a reasonably
 2               usable for; and
 3               (g) the same electronically stored information need not be produced in more
 4               than one form.
 5        With respect to delivery of documents identified in Schedule A, Indect, SDCRAA,
 6 and Ace Parking agree to accept documents in native electronic format, such that
 7 Mr. Cohen would incur no document processing charges and will ensure that all parties
 8 will receive a copy of the documents. Documents can be delivered electronically to Indect,
 9 SDCRAA, or.Ace Parking's counsel, by email or electronic file transfer. Documents need
10 only be produced once, and they will be treated as evidence in both cases.
11        This Court requests "American-style" depositions. Specifically, it is requested that:
12              (a) United States trial counsel for Indect, SDCRAA, Ace Parking, and Park
13              Assist be permitted to examine the witness under oath pursuant to the United
14              States Federal Rules of Civil Procedure;
15              (b) counsel for the witness, including any United States counsel, be permitted
16              to defend the deposition pursuant to the United States Federal Rules of Civil
17              Procedure;
18              (c) the deposition take place before a court reporter experienced in American
19              depositions who will produce a verbatim transcript of the deposition;
20              (d) the deposition take place before a videographer experienced in American
21              depositions who will videotape the deposition;
22              (e) the witness be required to review, correct, and sign the verbatim transcript
23              within 14 days after the transcript is furnished to the witness (which may take
24              2 to 3 weeks);
25              (f) the witness be examined as soon as practicable; and
26              (g) the witness produce requested documents thirty business days prior to the
27              examination of the witness.
28        The deposition will be conducted only once and be treated as evidence in both of the
     Case 3:18-cv-02068-BEN-DEB Document 129 Filed 02/23/21 PageID.2405 Page 11 of 16



  1 above-referenced cases.
 2
          14.      REQUEST FOR NOTIFICATION
 3              This Court respectfully requests that any order made to produce documents
 4 specifically require copies of the documents to be produced to the parties' representatives
 5 as identified in Section 6 above. This Court further requests that the legal representatives

 6 for the parties identified in Section 6 above be informed as soon as practicable of the time
 7 and place for the deposition of witness.
 8
       15. REQUEST FOR ATTENDANCE OR PARTICIPATION OF JUDICIAL
 9           PERSONNEL OF THE REQUESTING AUTHORITY AT THE
10           EXECUTION OF THE LETTER OF REQUEST (article 8)
                       None.
11
12        16.      SPECIFICATION OF PRIVILEGE OR DUTY TO REFUSE TO GIVE
                   EVIDENCE UNDER THE LAW OF THE STATE OF ORIGIN (article 11,
13
                  hl
14              Under the laws of the United States, a witness has a privilege to refuse to give
15 evidence ifto do so would disclose a confidential communication between the witness and
16 his or her attorney that was communicated specifically for the purpose of obtaining legal
17 advice and which privilege has not been waived. Certain limited immunities are also
18 recognized outside the strict definition of privilege, such as the limited protection of work
19 product created by attorneys during or in anticipation of litigation. This right to refuse to
2 0 give evidence containing privilege information or work product applies to all evidence
21     requested, including documents requested under Section 12 and testimony requested under
22 Section 13.
23    17. REIMBURSEMENT
24       The fees and costs incurred in the execution of this request that are reimbursable will
25 be borne by Indect, SDCRAA, and Ace Parking. Indect, SDCRAA, and Ace Parking are
26 willing to reimburse the reimbursable fees and costs incurred by Mr. Cohen in complying
27 with requests in Schedules A and B.
                                                                                                   .

28 CONCLUSION
     Case 3:18-cv-02068-BEN-DEB Document 129 Filed 02/23/21 PageID.2406 Page 12 of 16



     1         It is respectfully requested that this Letter of Request be given the highest
 2 consideration and enforced as soon as practicable. To the extent that any portion of the
 3 Request cannot be granted, it is respectfully requested that the remaining parts be granted.
 4       This Court assures the Judicial Authorities in Australia that it will reciprocate with similar
 5 assistance in like cases and extends the Judicial Authorities the assurances of its highest
 6       consideration.
 7
 8
         Date: February~2021
 9                                                  Ho~. DanielE.~er                '
10                                                  United States Magistrate Judge
                                                    United States District Court
11                                                  Southern District of California
12
13       [SEAL OF COURT]
14
15
16             I certify the afore signature of the Honorable Daniel E. Butcher, a Magistrate Judge
17 in the United States District Court, Southern District of California, San Diego, California.
18

         Date: February 2,, ~ 2021
19
20                                                 John Morrill
21                                                 Clerk of the Court
                                                   United States District Court
22                                                 Southern District of California
23
24
25
26
27
28
     Case 3:18-cv-02068-BEN-DEB Document 129 Filed 02/23/21 PageID.2407 Page 13 of 16



     1                                        SCHEDULE A
  2                       DOCUMENT PRODUCTION BY DANIEL COHEN
  3             Indect, SDCRAA, and Ace Parking request that Daniel Cohen produce documents
  4 according to the terms below:
  5            (1) All documents relating to the ownership, title, transfer, or assignment of United
  6 States Patent No. 9,594,956.
  7            (2) Mr. Cohen's internal documents and working files for any work done m
  8 connection with United States Patent No. 9,594,956
 9             (3) Correspondence with Park Assist concerning the prosecution of United States
10 Patent No. 9,594,956.
11             (4) All documents relating the conception and reduction to practice the subject
12 matter of each asserted claim of United States Patent No. 9,594,956, including engineering
13 notebooks, laboratory notebooks, log books, record books, memoranda, design reviews,
14 progress reports, technical reports, drawings, schematics, specifications, diagrams,
15 computer records, diaries, calendars, test results, invention disclosures, and patent
16 prosecution records.
17             (5) All documents relating to the use, research, design, development, testing,
18 manufacture, operation, distribution, importation, sale, licensing, and marketing of
19 products covered by any claim of United States Patent No. 9,594,956.
20             (6) All documents relating to the research, design, development, manufacture,
21       assembly testing, or operation of any device, prototype, product, or system that allegedly
22 embodies, falls within the scope of, or is practiced in accordance with the subject matter of
23 any claim of United States Patent No. 9,594,956, including any engineering notebooks,
24 laboratory notebooks, log books, record books, memoranda, design reviews, progress
25 reports, technical reports, drawings, schematics, specifications, diagrams, computer
26 records, diaries, calendars, or test results.
27             (7) All documents that refer to any modification, improvement, changes, or any
28 proposed modification, improvement, or change during the research, design, development,


                                                                      r' A li,)_li' Nn ~-1 !iLrv_o,d.OQ_Rll'N.nll'.R
  Case 3:18-cv-02068-BEN-DEB Document 129 Filed 02/23/21 PageID.2408 Page 14 of 16



  1 manufacture, assembly, testing or operation of any product, device, apparatus, method,
  2 process, or system that allegedly embodies, falls within the scope of, or is practiced in
 3 accordance with the subject matter of any claim of United States Patent No. 9,594,956,
 4 including attempts to design or re-design products to avoid infringing any pre-existing
 5 patents.
 6         (8) Any personnel records Mr. Cohen has from his employment with Park Assist.
 7         (9) Mr. Cohen's resume or curricula vitae.
 8         (10) All documents relating to any publications, including abstracts, papers,
 9 presentations, or speeches authored or given, in whole or in part, by Mr. Cohen.
10         (11) All communications between Mr. Cohen and Richard Joffee regarding United
11 States Patent No. 9,594,956 or the method covered by United States Patent No. 9,594,956.
12         (12) All communications between Mr. Cohen and Bob Caspe regarding United
13 States Patent No. 9,594,956 or the method covered by United States Patent No. 9,594,956.
14         (13) All communications between Mr. Cohen and Aaron Isaksen regarding United
15 States Patent No. 9,594,956 or the method covered by United States Patent No. 9,594,956.
16         (14) All communications between Mr. Cohen and Han Goodman regarding United
17 States Patent No. 9,594,956 or the method covered by United States Patent No. 9,594,956.
18        (15) All communications between Mr. Cohen and Ian Yamey regarding United
19 States Patent No. 9,594,956 or the method covered by United States Patent No. 9,594,956.
20        (16) All communications between Mr. Cohen and Michael Klevansky regarding
21 United States Patent No. 9,594,956 or the method covered by United States Patent No.
22 9,594,956.
23        (17) All communications between Mr. Cohen and Andrew Crawford regarding
24 United States Patent No. 9,594,956 or the method covered by United States Patent No.
25 9,594,956.
26        (18) All communications between Mr. Cohen and Konstantyn Prokopenko regarding
27 United States Patent No. 9,594,956 or the method covered by United States Patent No.
28 9,594,956.
  Case 3:18-cv-02068-BEN-DEB Document 129 Filed 02/23/21 PageID.2409 Page 15 of 16



 1         (19) All communications between Mr. Cohen and Steven Hartman regarding United
 2 States Patent No. 9,594,956 or the method covered by United States Patent No. 9,594,956.
 3         (20) All communications between Mr. Cohen and Aurelien Ramondou regarding
 4 United States Patent No. 9,594,956 or the method covered by United States Patent No.
 5 9,594,956.
 6         (21) All communications between Mr. Cohen and Mark Kudas regarding United
 7 States Patent No. 9,594,956 or the method covered by United States Patent No. 9,594,956.
 8         (22) All communications between Mr. Cohen and Ezequiel Cura regarding United
 9 States Patent No. 9,594,956 or the method covered by United States Patent No. 9,594,956.
10         (23) Copies of all sworn testimony ever given by Mr. Cohen, including transcripts
11 (printed transcripts, audiotapes, and videotapes), affidavits, or declarations under oath.
12         (24) All documents related to any written descriptions of any claim of United States
13 Patent No. 9,594,956, including all "invention disclosures" and other written descriptions
14 authored by Mr. Cohen.
15        (25) All documents Mr. Cohen identified as potentially or allegedly invalidating
16 prior art to, or otherwise relevant to, the patentability or enforceability of United States
17 Patent No. 9,594,956.
18        (26) All documents relating to any evaluation, analysis, or review of any prior art
19 relating to United States Patent No. 9,594,956, including any evaluation, analysis, or
20 review of any documents that refer to any prior art relating to United States Patent No.
21 9,594,956.
22
23
24
25
26
27
28
     Case 3:18-cv-02068-BEN-DEB Document 129 Filed 02/23/21 PageID.2410 Page 16 of 16



 1                                          SCHEDULER
 2                    TOPICS FOR EXAMINATION OF DANIEL COHEN
 3           Indect, SDCRAA, and Ace Parking request that Daniel Cohen appear and provide
 4 testimony according to the terms below:
 5           (1) The research, design, and development of the method covered by United States
 6 PatentNo. 9,594,956.
 7           (2) The assignment of United States Patent No. 9,594,956 to Park Assist.
 8           (3) Mr. Cohen's role as a founder in Park Assist.
 9           (4) Mr. Cohen's relationship with Park Assist.
10           (5) Mr. Cohen's relationship with the other named inventors listed on United States
11     Patent No. 9,594,956.
12           ( 6) The founding of Park Assist.
13           (7) The decision to apply for a patent to cover the subject matter of United States
14 Patent No. 9,594,956.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
